139 F. Supp. 2d 1003 (2001)
Philip S. JACKSON, Plaintiff,
v.
THOMSON CONSUMER ELECTRONICS, INC., Defendant.
No. IP 98-1712-C-Y/G.
United States District Court, S.D. Indiana, Indianapolis Division.
January 16, 2001.
*1004 *1005 Raiford A. Blackstone, Jr., Timothy M. McCarthy, Trexler, Bushnell, Giangiorgi, Blackstone & Marr, Ltd., Chicago, Illinois, and David T. Kasper, Locke Reynolds LLP, Indianapolis, IN, for Plaintiff.
Harold J. McElhinny, Morrison & Foerster, LLP, San Francisco, CA, John P. Corrado, Morrison & Foerster, LLP, Washington, D.C., John F. Prescott, Jr., Jay G. Taylor, Ice Miller Donadio & Ryan, Indianapolis, IN, and Jeffrey D. Carter, Thomson Consumer Electronics, Inc., Indianapolis, IN, for Defendant.

ORDER CONSTRUING CLAIMS OF U.S. PATENT NO. 4,596,900
YOUNG, District Judge.
This is a patent case. Plaintiff Philip S. Jackson ("Jackson"), is the owner of U.S. Patent No. 4,596,900 ("the '900 patent"). The '900 patent discloses and claims a set of electronic circuits for remotely controlling appliances or devices through the use of tones produced by touch-tone telephones. This invention can be connected to, for example, a heating or air conditioning system or a lighting system, and enables a caller to remotely control the attached appliance. For purposes of this action against Thomson Consumer Electronics ("Thomson"), Jackson's invention also relates to a feature common to telephone answering machines, referred to in the telephone answering device industry as "beeperless" remote control or "tone" remote control. In his Complaint, Jackson directly accuses nine Thomson products of infringing his '900 Patent, namely, Thomson's "GE" Models 2-9975, 2-9991, 2-9866, 2-9827, 2-9831, 2-9824, 2-9802, 2-9790, and 2-9740. (Complaint, ¶ 47). Jackson also suggests the existence of other allegedly infringing Thomson devices by making reference to "... other Thomson devices constructed in a similarly infringing fashion ..." Id.
On June 8-9, 2000, the court held a hearing in accordance with Markman v. Westview Instruments, Inc., 517 U.S. 370, 116 S. Ct. 1384, 134 L. Ed. 2d 577 (1996) to construe disputed claims of the '900 patent. This is the court's construction of those disputed claims.

I. Factual and Procedural History
The court draws the following facts from the Complaint, the briefs submitted by the parties in connection with the Markman hearing, and the testimony and evidence presented during the hearing.
*1006 On June 24, 1986, the Patent and Trademark Office issued the '900 patent. The '900 patent relates to a novel apparatus that responds to a predetermined sequence of tones, such as the touch-tones generated by most telephones, to enable the user to control  from a remote location  a large number of functions associated with the apparatus, and to do so in a simple, inexpensive, highly reliable, flexible, and convenient manner. Jackson did not invent touch-tone remote control per se, but his invention improved touch-tone remote control so much that it made it practical for use in consumer electronics products such as telephone answering machines. This feature often is referred to in the telephone answering machine industry as "beeperless" remote control or "tone" remote control. It enables a user to call his or her telephone answering machine at a remote location and, by then pressing the "3" and "1" buttons (for example) on the telephone, cause the machine to play back any messages recorded on the machine. Pressing other buttons enables remote control of other features.
Jackson's patent describes the structure for utilizing his invention in terms of digital logic integrated circuitry (e.g., AND gates, NAND gates, OR gates, counters, etc.). Today's telephone answering machines sold by Thomson (and the rest of the industry) employ digital logic integrated circuitry by using "microprocessors" or "microchips" which have the same components (e.g., AND gates, NAND gates, OR gates, counters, etc.).
In 1994, Matsushita Electric Co. and Kazuo Hashimoto (Matsushita's licensor for patents relating to telephone answering machines) attacked Jackson's patent three times by way of reexaminations in the United States Patent and Trademark Office ("PTO"). At issue here are those claims set forth in the second Reexamination Certificate issued by the PTO on August 26, 1997, Reexamination Certificate No. B2 4,596,900. After briefing this issue, the parties have pared down the claims in dispute to Claims 1, 5 and 10.

II. Claim Construction
Construction of patent claims is a matter of law for the court. Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed.Cir.1995) (en banc), aff'd, 517 U.S. 370, 116 S. Ct. 1384, 134 L. Ed. 2d 577 (1996). Claims are construed from the vantage point of a person of ordinary skill in the art at the time of the invention. Id. at 986. In construing a claim, the court first looks to the intrinsic evidence of record, namely, the language of the claim, the specification, and the prosecution history. E.g., Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.Cir.1996). In most circumstances, the intrinsic evidence will provide sufficient information for construing the terms. Id. at 1583.

A. Intrinsic Evidence
The court must begin with the claim language, which defines the scope of the claims. See York Products, Inc. v. Central Tractor Farm & Family, 99 F.3d 1568, 1572 (Fed.Cir.1996). In analyzing claim language, the court must give the words of the claim their ordinary and customary meaning. Vitronics, 90 F.3d at 1582.
In order to give context to the claim language, the court must also review the specification:
The specification acts as a dictionary when it expressly defines terms used in the claims or when it defines terms by implication ... As we have repeatedly stated, "[c]laims must be read in view of the specification, of which they are a part." ... The specification contains a written description of the invention which must be clear and complete *1007 enough to enable those of ordinary skill in the art to make and use it. Thus, the specification is always relevant to the claim construction analysis. Usually, it is dispositive; it's the single best guide to the meaning of a disputed term.
Id. at 1582.
The last source of intrinsic evidence relevant to claim interpretation is the prosecution history of the patent, if it has been made part of the record.
This history contains the complete record of all proceedings before the Patent and Trademark Office, including any express representations made by the applicant regarding the scope of the claims. As such, the record before the Patent and Trademark Office is often of critical importance in determining the meaning of claims.
Id.
Moreover, the court may examine technical treatises and dictionaries "at any time" in order to better understand the underlying technology and can rely on this evidence to construe the claims so long as it does not contradict the patent documents. Id. at 1584, n. 6. Additionally, the court may admit and rely on prior art, whether or not it is cited in the specification or the file history, as prior art can help demonstrate how a term is used by those skilled in the art. Id. at 1584.

B. Extrinsic Evidence
If, after reviewing all available intrinsic evidence, some genuine ambiguity still exists in the claims, the court may look to extrinsic evidence as an aid in construing the claim language. Id. at 1584. The Federal Circuit has made clear, however, that when the "public record unambiguously describes the scope of the patented invention, reliance on any extrinsic evidence is improper." Id. "Extrinsic evidence is any evidence outside of the patent and prosecution history." Markman, 52 F.3d at 980. It may be used to assist the court's understanding of the patent, or the field of technology, but not to vary or contradict the terms of the claims. Id. at 980-81.

C. Construing Means-Plus-Function Claims
The claims at issue here are means-plus-function claims. A "means-plus-function" claim recited in general terms is a "means" for performing a precisely stated function without identifying the particular structure, material, or acts of the claimed invention. The statute provides:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
35 U.S.C. § 112, ¶ 6. Thus, the scope of a means-plus-function claim is strictly limited to the "corresponding structure, material or acts" described in the specification, and equivalents of that structure. Id.; see also WMS Gaming, Inc. v. International Game Technology, 184 F.3d 1339, 1347 (Fed.Cir.1999). In other words, although an applicant can choose "means-plus-function" claim language rather than specifically describing the structure of his invention, the scope of the "means" for performing the stated function must be limited to the structure he specifically disclosed in the specification, and equivalents thereof.

1. Literal Infringement of a Means-Plus-Function Claim
Jackson alleges literal infringement in this matter. In addressing literal infringement of a means-plus-function claim, the court must as a matter of law (1) identify the claimed function; and (2) locate *1008 in the patent specification the structure or equivalent structures which perform the claimed function. E.g., Carroll Touch, Inc. v. Electro Mechanical Systems, Inc., 15 F.3d 1573, 1576 (Fed.Cir. 1993). Whether the accused device actually performs those functions and whether the accused device actually uses that structure is not an issue for purposes of claim construction.
The test of Section 112, Paragraph 6 equivalence is "whether the differences between the structure in the accused device and any disclosed in the specification are insubstantial." Valmont Industries, Inc. v. Reinke Manufacturing Co., 983 F.2d 1039, 1043 (Fed.Cir.1993). An insubstantial change is one that "adds nothing of significance to the structure, material, or acts disclosed in the patent specification." Id.

2. Infringement of a Means-Plus-Function Claim Under the Doctrine of Equivalents
An accused device may infringe a patent if "there is `equivalence' between the elements of the accused product or process and the claimed elements of the patented invention." Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520 U.S. 17, 21, 117 S. Ct. 1040, 137 L. Ed. 2d 146 (1997). The doctrine of equivalents is applied to each individual element of a claim, not the invention as a whole. Id. at 29, 117 S. Ct. 1040. Unlike the infringement analysis under Section 112, Paragraph 6, however, infringement under the doctrine of equivalents requires only that the accused device have an equivalent function to the patent claims. Id. Thus, the court's determination of the function of the elements of the patent at issue impacts on infringement under the doctrine of equivalents. Whether the accused device performs each of those functions is a fact question not at issue in claim construction.

III. Equivalents Issue
The parties dispute whether this court should make a determination of whether a microprocessor form of digital logic integrated circuitry, programmed to perform the functions of the claims of the '900 patent, is the equivalent, under 35 U.S.C. § 112, ¶ 6. The Federal Circuit has spoken on this issue:
[A] court must construe the functional claim language "to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. § 112.
Valmont Industries, 983 F.2d at 1042. Based upon the statutory language and the case law, the court finds it must construe the means-plus-function claims to cover the equivalents. Accordingly, the court must determine what equivalents are covered by the claims.
At the Markman hearing, Jackson presented the language of the patent claims. See Plaintiff's Exhibits 5, 6, and 7. The language of the claims sets forth various "means", such as "detecting means", "control means", and "dual state means." Because this is a means-plus-function patent, the court must look to the specification for the disclosed structure and its equivalents.
In the specification of the '900 patent, Jackson disclosed digital logic integrated circuitry, such as AND gates, OR gates, and flip flops. Jackson did not limit himself to this particular set of circuit components. The specification states that "the scope of the invention should not be limited by the particular embodiments and specific construction described herein but should be defined by the appended claims and equivalents thereof." U.S. Patent No. 4,596,900, col. 11, ll. 43-47. Thus, the language of the '900 patent reserves the right to claim equivalent structure and did not disclaim microprocessors as equivalents.
*1009 Further, Jackson introduced the entire file history as its Exhibits A-AA. One of the prior art references in the '900 patent is the Daley, United States Patent No. 4,491,690. The Daley patent related to a control system which utilized telephones as the communication link. The preferred embodiment of the patent utilized a microprocessor. The Daley patent notes, however, the equivalence of hardware and a microprocessor:
The microprocessor design, although preferred, is not essential and it should be understood that equivalent hardware may be employed to perform the same function.
(See Plaintiffs Opening Markman Brief, Exhibit E at col. 3, ll. 2-5). Thus, Daley establishes that a microprocessor and discrete digital logic are routine substitutions for each other.
In addition, at the hearing, Jackson introduced the testimony of Dr. Silva, Professor of Electrical Engineering at Purdue University. He testified that, to a person skilled in the art, use of a microprocessor would be a routine substitution for the digital logic integrated circuitry disclosed in the '900 patent. (See generally Transcript of Markman Hearing at 29-40).
And lastly, Jackson introduced a portion of Michael Slater's learned treatise, Microprocessor-Based Design: A Comprehensive Guide to Effective Hardware Design (Prentice Hall 1989) (Plaintiff's Exhibit 4). This treatise demonstrates the fundamental tenet of Jackson's proposed claim construction finding on equivalence. According to Mr. Slater:
The basic digital logic structure is the gate. All digital logic systems, including microprocessors, are composed of gates. Slater, Microprocessor-Based Design: A Comprehensive Guide to Effective Hardware Design (Prentice Hall 1989) at 3 (Plaintiff's Exhibit 4). Dr. Silva, Jackson's expert, testified that the four basic gates (i.e., AND gates, OR gates, XOR gates or exclusive-OR gates, and NOT gates) disclosed in the '900 patent's digital logic integrated circuits are identical to the four gates (i.e., AND gates, OR gates, XOR gates, and NOT gates) utilized in microprocessor digital logic integrated circuits, as described by Mr. Slater and as illustrated in Figure 1.1 of his treatise.
The intrinsic evidence, extrinsic evidence, expert testimony, and the learned treatise by Mr. Slater convince the court that a microprocessor programmed to perform the functions of the '900 patent is the equivalent, under Section 112, Paragraph 6, of the digital logic integrated circuitry disclosed in the '900 patent.

IV. Claim Function and Structure Conclusions of Law.
The court must now address the independent claims at issue in this case, Claims 1, 5, 10, 59, 79, and 97. Having considered the intrinsic evidence in this case, the court now finds that the independent Claims at issue have the functions and corresponding structure set forth in the following tables. The court finds that each dependent claim has the function and corresponding structure set forth in the table for the independent claim on which that claim depends plus the function and structure set forth in the following tables for the dependent claims.

A. Independent Claims.

Claim 1


*1010
              Claim 1 Language                          Function                            Corresponding Structure
    1.     A phone-line-linked, tone-operated
           control apparatus for
           remotely controlling various
           functions of at least one
           device, said apparatus
           comprising:
    A.     detecting means coupled to             To couple to receive tone signals      a portion of decoding and control
           receive tone signals from said         from said phone line.                  logic 24; integrated circuits
           phone line,                                                                   including DTMF decoder 20,
                                                                                         crystal 40, inverter 47, AND gates
             for detecting at least one           To detect at least one                 48 and 50 and 52, flip-flops 56 and
             predetermined sequence               predetermined sequence of              58, AND gates 60 and 62
             of predetermined tone                predetermined tone signals.
             signals and
             for producing a                      To produce a corresponding
             corresponding sequence               sequence detection signal.
             detection signal;
    B.     control means responsive to            To respond to said sequence             a portion of decoding and control
           said sequence detection signal         detection signal.                      logic 24; integrated circuits
                                                                                         including OR gate 64, flip-flop 66
             for producing a                      To produce a corresponding
             corresponding control                control signal.
             signal;
wherein said detecting means
comprises
  A(1).    first detecting means                                                         a portion of decoding and control
                                                                                         logic 24; integrated circuits
             for producing a first                To produce a first detection signal    including DTMF decoder 20, AND
             detection signal in                  in response to the reception of a      gates 48, 50, 60, flip-flop 56
             response to the                      first predetermined sequence of
             reception of a first                 predetermined tone signals.
             predetermined
             sequence of
             predetermined tone
             signals and
  A(2).    second detecting means                                                        a portion of decoding and control
                                                                                         logic 24; integrated circuits
             for producing a second               To produce a second detection          including DTMF decoder 20, AND
             detection signal in                  singnal in response to the reception   gates 50, 52, 62, flip-flop 58
             response to the                      of a second predetermined
             reception of a second                sequence of predetermined tone
             predetermined                        signals.
             sequence of
             predetermined tone
             signals;
wherein said control means is
  B(1).    responsive to said first               To respond to said first detection     See Section B, supra
           detection signal for                   signal for producing a
           producing a corresponding              corresponding first control signal
           first control signal and
  B(2).    responsive to said second              To respond to said second              See Section B, supra
           detection signal for                   detection signal for producing
           producing a corresponding              a corresponding second
           second control signal;                 control signal.
wherein said control means comprises
  B(3).    dual state means                                                              a portion of decoding and control
                                                                                         logic 24; integrated circuits
             for producing only one               To produce only one of said first      including OR gate 64, flip-flop 66
             of said first control                control signal and said second
             signal and said second               control signal at a time.



*1011
           control signal at a time;
           and
wherein said first and said second
detecting means further include
A(1)(a), and (A)(2)(a).
           gating means                                                                  a portion of decoding and control
                                                                                         logic 24; integrated circuits
             coupled in circuit                  To couple in circuit.                   including AND gates 60, 62
             for disabling                       To disable production of said first
             production of said first            and said second detection signals
             and said second                     respectively.
             detection signals
             respectively
             in response to said                 To respond to said second control
             second control signal               signal and said first control signal,
             and said first control              respectively.
             signal, respectively,
           whereby said apparatus                To not produce said first detection
           cannot produce said first             signal and said second detection
           detection signal and said             signal at the same time.
           second detection signal at
           the same time.
                                                 Claim 5
              Claim 5 Language                          Function                            Corresponding Structure
    5.     A phone-line-linked, tone-operated
           control apparatus comprising:
    A.     detecting means coupled to            To couple to receive tone signals        a portion of decoding and control
           receive tone signals from             from said phone line.                    logic 24; integrated circuits
           said phone line,                                                               including DTMF decoder 20,
                                                                                      crystal 40, inverter 47, AND gates
             for detecting at least              To detect at least one                   48 and 50 and 52, flip-flops 56 and
             one predetermined                   predetermined sequence of                58, AND gates 60 and 62
             sequence of                         predetermined tone signals.
             predetermined tone
             signals and
                                                 To produce a corresponding
             for producing a                     sequence detection signal.
             corresponding
             sequence detection
             signal;
    B.     control means responsive              To respond to said sequence             a portion of decoding and control
           to said sequence detection            detection signal.                       logic 24; integrated circuits
           signal                                                                        including OR gate 64, flip-flop 66
             for producing a                     To produce a corresponding
             corresponding control               control signal.
             signal;
    C.     access limiting circuit               To couple with said detecting           break-in prevention system 25;
           means coupled with said               means.                                  relay 90 and integrated circuits
           detecting means                                                               including AND gate 55, OR gate
                                                                                         85, counter 70, buffer 88, exclusive
             for preventing                      To prevent production of said           OR gate 95, AND gates 100, 102,
             production of said                  sequence detection signal until an      104, 108, 112, 116, 118, 126, flip-flops
             sequence detection                  access sequence comprising a            106, 110, 114, 122, OR gate
             signal                              further predetermined sequence of       120, counter component 124,
                                                 predetermined tone signals is first     inverter 125
             until an access                     received on said phone line.
             sequence comprising
             a further predetermined
             sequence of



*1012
             predetermined tone
             signals is first received
             on said phone line;
wherein said access limiting circuit
means includes
  C(1).    gate means                                                                    a portion of decoding and control
                                                                                          logic 24; integrated circuit
             coupled with said                    To couple with said detecting           including AND gate 55
             detecting means                      means.
             for normally preventing              To normally prevent response
             response thereof to said             thereof to said tone signals.
             tone signals, and
  C(2).    counter means                                                                 a portion of break-in prevention
                                                                                         system 25; integrated circuit
             coupled to said gate                To couple to said gate means and        including flip-flops 106, 110, 114,
             means and responsive                responsive to said tone signals.        AND gates 104, 102, 100, 105,
             to said tone signals                                                        112, and 118
             for causing said gate               To cause said gate means to
             means to enable                     enable operation of said detecting
             operation of said                   means following a predetermined
             detecting means                     number of tone signals received
             following a                         thereby.
             predetermined number
             of tone signals received
             thereby.
                                                 Claim 10
              Claim 10 Language                         Function                             Corresponding Structure
 10.       A phone-line-linked, tone-operated
           control apparatus
           comprising:
  A.       detecting means coupled to            To couple to receive tone signals       a portion of decoding and control
           receive tone signals from said        from said phone line.                   logic 24; integrated circuits
           phone line,                                                                   including DTMF decoder 20,
                                                                                         crystal 40, inverters 47, AND
             for detecting at least one           To detect at least one                 gates 48 and 50 and 52, flip-flops
             predetermined sequence               predetermined sequence of              56 and 58, AND gates 60 and 62
             of predetermined tone                predetermined tone signals.
             signals and
             for producing a                      To produce a corresponding
             corresponding sequence               sequence detection signal.
             detection signal;
  B.       control means responsive to           To respond to said sequence             a portion of decoding and control
           said sequence detection               detection signal.                       logic 24; integrated circuits
           signal                                                                        including OR gate 64, flip-flop 66
             for producing a                       To produce a corresponding
             corresponding control                 control signal.
             signal;
  C.       switching means responsive            To respond to said control signal.      a portion of instrument controllers
           to said control signal                                                        26; relay 168
             for activating a given                To activate a given instrument
             instrument under control;             under control.
             and
  D.       feedback means coupled to             To couple to said switching means.      feedback circuitry 30 and a portion
           said switching means                                                          of answering circuitry 22; relay 90
                                                                                         and integrated circuits including
             for producing a verifying             To produce a verifying signal in      buffer 88, exclusive-OR gate 95,
             signal in response to                 response to operation of said         opto-coupler or opto-isolator 174;
             operation of said                     switching means for activating said   Schmitt trigger 176; RC filter 178,



*1013
             switching means for                  instrument under control.               180; MM V 182
             activating said instrument
             under control;
wherein said feedback means
includes
  D(1).  gate means                                                                    a portion of answering circuitry 22;
                                                                                          relay 90 and integrated circuit
             coupled with answering               To couple with answering circuit        including exclusive OR gate 95
             circuit means and                    means.
             responsive to said                   To respond to said verifying signal
             verifying signal for                 for momentarily decoupling said
             momentarily decoupling               answering circuit means from said
             said answering circuit               phone line.
             means from said phone
             line and
             thereby producing an                 To produce an audible signal.
             audible signal.
                                                 Claim 59
              Claim 59 Language                          Function                            Corresponding Structure
   59.     A phone-line-linked, tone-operated
           control apparatus for
           remotely controlling various
           functions of at least one
           device, said apparatus
           comprising:
    A.     integrated circuit detecting          To couple to receive DTMF signals       a portion of decoding and control
           means coupled to receive              from said phone line.                   logic 24; integrated circuits
           DTMF tone signals from said                                                    including DTMF decoder 20,
           phone line,                                                                    crystal 40, inverter 47, AND gates
                                                  To detect at least one                  48 and 50 and 52, flip-flops 56 and
             for detecting at least one           predetermined sequence of               58, AND gates 60 and 62
             predetermined sequence               predetermined DTMF tone
             of predetermined DTMF                signals.
             tone signals and
                                                 To produce a corresponding
             for producing a                     sequence detection signal.
             corresponding sequence
             detection signal;
    B.     integrated circuit control           To respond to said sequence             a portion of decoding and control
           means responsive to said             detection signal.                       logic 24; integrated circuits
           sequence detection signal                                                    including OR gate 64, flip-flop 66
             for producing a                     To produce a corresponding
             corresponding control               control signal.
             signal;
wherein said detecting means
comprises
  A(1).    first integrated circuit                                                       a portion of decoding and control
           detecting means                                                                logic 24; integrated circuits
                                                                                                     including DTMF decoder 20, AND
             for producing a first                To produce a first detection signal                gates 48, 50, 60, flip-flop 56
             detection signal in                  in response to the reception of a
             response to the                      first predetermined sequence of
             reception of a first                 predetermined DTMF tone
             predetermined                        signals.
             sequence of
             predetermined DTMF
             tone signals and
  A(2).    second integrated circuit                                                     a portion of decoding and control
           detecting means                                                               logic 24; integrated circuits
                                                                                         including DTMF decoder 20, AND



*1014
           Claim 59 Language                          Function                        Corresponding Structure
             for producing a second               To produce a second detection           gates 50, 52, 62, flip-flop 58
             detection signal in                  signal in response to the reception
             response to the                      of a second predetermined
             reception of a second                sequence of predetermined DTMF
             predetermined                        tone signals.
             sequence of
             predetermined DTMF
             tone signals;
wherein said control means is
  B(1).  responsive to said first           To respond to said first detection            See Section B, supra
         detection signal for               signal for producing a
         producing a corresponding          corresponding first control signal
         first control signal and
  B(2).  responsive to said second          To respond to said second                     See Section B, supra
         detection signal for               detection signal for producing
         producing a corresponding          a corresponding second control
         second control signal;             signal.
wherein said control means
comprises
  B(3).  integrated circuit dual                                                    a portion of decoding and control
         state means                                                                logic 24; integrated circuits
                                                                                          including OR gate 64, flip-flop 66
             for producing only one               To produce only one of said first
             of said first control                control signal and said second
             signal and said second               control signal at a time.
             control signal at a time;
             and
where said first and said second
integrated circuit detecting means
further include
A(1)(a). and (A)(2)(a).
         integrated circuit gating                                                  a portion of decoding and control
         means                                                                      logic 24; integrated circuits
                                                                                          including AND gates 60, 62
             coupled in circuit                   To couple in circuit.
             for disabling                        To disable production of said first
             production of said first             and said second detection signals
             and said second                      respectively.
             detection signals
             respectively
             in response to said                  To respond to said second control
             second control signal                signal and said first control signal,
             and said first control               respectively.
             signal, respectively,
           whereby said apparatus                 To not produce said first detection
           cannot produce said first              signal and said second detection
           detection signal and said              signal at the same time.
           second detection signal at
           the same time.
                                                  Claim 79
           Claim 79 Language                           Function                         Corresponding Structure
  79.    A phone-line-linked, tone-operated
         operated control apparatus
         comprising:
   A.    integrated circuit                 To couple to receive DTMF tone          a portion of decoding and control
         detecting means coupled to         signals from said phone line.           logic 24; integrated circuits
         receive DTMF tone signals                                                        including DTMF decoder 20,
         from said phone line,                                                            crystal 40, inverter 47, AND gates
                                                                                          48 and 50 and 52, flip-flops 56 and



*1015
             for detecting at least               To detect at least one                  58, AND gates 60 and 62
             one predetermined                    predetermined sequence of
             sequence of                          predetermined DTMF tone
             predetermined DTMF                   signals.
             tone signals and
             for producing a                      To produce a corresponding
             corresponding                        sequence detection signal.
             sequence detection
             signal;
 B.  integrated circuit control                   To respond to said sequence             a portion of decoding and control
     means responsive to said          detection signal.                       logic 24; integrated circuits
     sequence detection signal                                                            including OR gate 64, flip-flop 66
             for producing a                      To produce a corresponding
             corresponding control                control signal.
             signal;
 C.  integrated circuit access                    To couple with said detecting           break-in prevention system 25;
     limiting circuit means            means.                                  relay 90 and integrated circuits
     coupled with said detecting                                                          including AND gate 55, OR gate
     means                                                                                85, counter 70, buffer 88, exclusive
                                                                                          OR gate 95, AND gates 100, 102,
             for preventing                       To prevent production of said           104, 108, 112, 116, 118, 126, flip-flops
             production of said                   sequence detection signal until an      106, 110, 114, 122, OR
             sequence detection                   access sequence comprising a            gate 120, counter component
             signal                               further predetermined sequence of       124, inverter 125
                                                  predetermined DTMF tone signals
             until an access                      is first received on said phone line.
             sequence comprising
             a further predetermined
             sequence of
             predetermined DTMF
             tone signals is first
             received on said phone
             line;
wherein said access limiting circuit
means includes
 C(1).  integrated circuit gate                                                           a portion of decoding and control
        means                                                                             logic 24; integrated circuit
                                                                                          including AND gate 55
             coupled with said                    To couple with said detecting
             detecting means                      means.
             for normally preventing              To normally prevent response
             response thereof to said             thereof to said DTMF tone signals.
             DTMF tone signals,
             and
  C(2).  integrated circuit counter                                                 a portion of break-in prevention
         means                                                                      system 25; integrated circuit
                                                                                    including flip-flops 106, 110, 114,
             coupled to said gate                 To couple to said gate means and       AND gates 104, 102, 100, 105,
             means and responsive                 respond to said DTMF tone              112, and 118.
             to said DTMF tone                    signals.
             signals
             for causing said gate                To cause said gate means to
             means to enable                      enable operation of said detecting
             operation of said                    means following a predetermined
             detecting means                      number of DTMF tone signals
             following a                          received thereby.
             predetermined number
             of DTMF tone signals
             received thereby.
                                                    Claim 97



*1016
           Claim 97 Language                           Function                         Corresponding Structure
    97.  A phone-line-linked, tone-operated
         control apparatus comprising:
     A.  integrated circuit detecting             To couple to receive DTMF tone       a portion of decoding and control
         means coupled to receive      signals from said phone line.        logic 24; integrated circuits
         DTMF tone signals from said                                                      including DTMF decoder 20,
         phone line,                                                                      crystal 40, inverters 47, AND
                                                                                  gates 48 and 50 and 52, flip-flops
                                                                                  56 and 58, AND gates 60 and 62
             for detecting at least one           To detect at least one
             predetermined sequence               predetermined sequence of
             of predetermined DTMF                predetermined DTMF tone
             tone signals and                     signals.
             for producing a                      To produce a corresponding
             corresponding sequence               sequence detection signal.
             detection signal;
     B.  integrated circuit control               To respond to said sequence             a portion of decoding and control
         means responsive to said      detection signal.                    logic 24; integrated circuits
         sequence detection signal                                                        including OR gate 64, flip-flop 66
             for producing a                      To produce a corresponding
             corresponding control                control signal.
             signal;
     C.  integrated circuit switching             To respond to said control signal.      a portion of instrument controllers
         means responsive to said                                                         26; relay 168
         control signal
             for activating a given               To activate a given instrument
             instrument under control;            under control.
             and
   D.  integrated circuit feedback         To couple to said switching means.   feedback circuitry 30 and a portion
         means coupled to said                                                    of answering circuitry 22; relay 90
         switching means                                                                  and integrated circuits including
                                                                                          buffer 88, exclusive-OR gate 95,
             for producing a verifying            To produce a verifying signal in        opto-coupler or opto-isolator 174;
             signal in response to                response to operation of said           Schmitt trigger 176; RC filter 178,
             operation of said                    switching means for activating said     180; MMV 182
             switching means for                  instrument under control.
             activating said instrument
             under control;
wherein said feedback means
includes
  D(1).  integrated circuit gate                                                  a portion of answering circuitry 22;
         means                                                                    relay 90 and integrated circuit
                                                                                          including exclusive OR gate 95
             coupled with integrated              To couple with answering circuit
             circuit answering circuit            means.
             means and
             responsive to said                   To respond to said verifying signal
             verifying signal for                 for momentarily decoupling said
             momentarily decoupling               answering circuit means from said
             said answering circuit               phone line.
             means from said phone
             line and
             thereby producing an                 To produce an audible signal.
             audible signal.
     B. Dependent Claims.
     (1) Claims that depend on Claim 1: 2,
        14, 16, 18, and 20.



*1017
                                                  Claim 2
           Claim 2 Language                            Function                         Corresponding Structure
     2.  A control apparatus in                   See Claim 1.
         accordance with claim 1
wherein said detecting means
comprises
  A(1).    tone decoding means                                                            integrated circuit including DTMF
                                                                                          decoder 20
             responsive to said tone              To respond to said tone signals.
             signals
             for producing digitally              To produce digitally encoded
             encoded signals                      signals corresponding in a
             corresponding in a                   predetermined fashion to said tone
             predetermined fashion to             signals.
             said tone signals; and
  A(2).    digital decoding means                                                         a portion of decoding and control
                                                                                          logic 24; integrated circuits
             responsive to                        To respond to predetermined ones        including AND gates 48, 50, 52,
             predetermined ones of                of said digitally encoded signals       60, 62; flip-flops 56, 58
             said digitally encoded               occurring in a predetermined
             signals occurring in a               sequence.
             predetermined sequence
             for producing said                   To produce said corresponding
             corresponding sequence               sequence detection signal.
             detection signal.
                                                  Claim 14
           Claim 14 Language                           Function                         Corresponding Structure
    14.  A control apparatus in                   See Claim 1
         accordance with claim 1 and
         further including
         decoupling means                                                                 answering circuitry 22; relay 90
                                                                                          and integrated circuits including a
             responsive to a remotely             To respond to a remotely located        portion of DTMF decoder 20,
             located transmitter going            transmitter going off the telephone     counter 70, buffer 72, AND gate
             off the telephone line               line.                                   80, OR gate 85, switch 86, buffer
                                                                                          88
             for disconnecting the                To disconnect the control
             control apparatus from               apparatus from the telephone line.
             the telephone line.
                                                  Claim 16
           Claim 16 Language                           Function                         Corresponding Structure
    16.  A control apparatus in                   See Claim 1.
         accordance with claim 1 and
         further including
         means for coupling said                  To couple said sequence detecting       answering circuitry 22; relay 90
         sequence detecting means to              means to said phone line in             and integrated circuits including a
         said phone line in response              response to a predetermined             portion of DTMF decoder 20,
         to a predetermined number                number of ring tones received on        counter component 70, inverter
         of ring tones received on said           said phone line.                        buffers 72, 74, RC filter 76, 78,
         phone line.                                                                      switch 86, buffer 88
                                                    Claim 18
           Claim 18 Language                           Function                         Corresponding Structure
    18.  A control apparatus in                   See Claim 1.
         accordance with claim 1,
         further including
     C.  access limiting means                                                            break-in prevention system 25;



*1018
           Claim 18 Language                              Function                           Corresponding Structure
                                                                                          relay 90 and integrated circuits
             coupled with said                    To couple with said detecting           including AND gate 55, OR gate
             detecting means,                     means.                                  85, counter 70, buffer 88, exclusive
                                                                                          OR gate 95, AND gates 100, 102,
                                                                                          104, 108, 112, 116, 118, 126, flip-flops
             for preventing production            To prevent production of said           106, 110, 114, 122, OR
             of said sequence detection           sequence detection signal, until an     gate 120, counter component
             signal                               access sequence comprising a            124, inverter 125
                                                  further predetermined sequence of
             until an access sequence             predetermined tone signals is first
             comprising                           received on said phone line.
             a further predetermined
             sequence of
             predetermined tone signals
             is first received on said
             phone line;
wherein said access limiting means
includes
  C(1).  access limiting gate means                                                       a portion of decoding and control
                                                                                          logic 24; integrated circuit
             coupled with said                    To couple with said detecting           including AND gate 55
             detecting means                      means.
             for normally preventing              To prevent response thereof to
             response thereof to said             said tone signals.
             tone signals, and
  C(2).  counter means                                                                    a portion of break-in prevention
                                                                                          system 25; integrated circuit
             coupled to said access               To couple to said access limiting       including flip-flops 106, 110, 114,
             limiting gate means and              gate means and responsive to said       AND gates 104, 102, 100, 105,
             responsive to said tone              tone signals.                           112, and 118
             signals
             for causing said access              To cause said access limiting gate
             limiting gate means to               means to enable operation of said
             enable operation of said             detecting means following a
             detecting means following            predetermined number of tone
             a predetermined number               signals received thereby.
             of tone signals received
             thereby.
                                                        Claim 20
           Claim 20 Language                            Function                            Corresponding Structure
    20.  A control apparatus in
         accordance with claim 1,
         further including
     C.  switching means responsive               To respond to said control signal.      a portion of instrument controllers
         to said control signal                                                           26; relay 168
             for controlling said
             device; and
     D.  feedback means coupled to                To couple to said switching means.      feedback circuitry 30 and a portion
         said switching means                                                             of answering circuitry 22; relay
                                                                                          90 and integrated circuits
                                                                                          including buffer 88, exclusive-OR
             for producing a verifying            To produce a verifying signal in        gate 95, opto-coupler or optoisolator
             signal in response to the            response to the changing of said        174, Schmitt trigger 176,
             changing of said device              device from one operating state to      RC filter 178, 180, MMV 182
             from one operating state             another.
             to another;
wherein said feedback means
includes
  D(1).  gate means                                                                       a portion of answering circuitry 22;



*1019
      Claim 20 Language                                   Function                           Corresponding Structure
                                                                                          relay 90 and integrated circuit
             coupled to answering                 To couple to answering circuit          including exclusive OR gate 95
             circuit means and                    means.
             responsive to said                   To respond to said verifying signal
             verifying signal for                 for producing an audible verification
             producing an audible                 signal on said phone line.
             verification signal on said
             phone line.
(2) Claims that depend on Claim 5:
    32, 33, and 35.
                                                     Claim 32
        Claim 32 Language                                Function                           Corresponding Structure
32.   A control apparatus in                      See Claim 5
      accordance with claim 5,
      further including
      decoupling means                                                                    answering circuitry 22; relay 90
                                                                                          and integrated circuits including a
             responsive to a remotely             To respond to a remotely located        portion of DTMF decoder 20,
             located transmitter going            transmitter going off the telephone     counter 70, buffer 72, AND gate
             off the telephone line               line.                                   80, OR gate 85, switch 86, buffer
                                                                                          88
             for disconnecting the                To disconnect the control apparatus
             control apparatus from the           from the telephone line.
             telephone line.
                                                   Claim 33
                                                                                            Structure Described in the
       Claim 33 Language                                Function                                 Specification
33.   A control apparatus in                      See Claim 5
      accordance with claim 5,
      further including
      means for coupling said                     To couple said sequence detecting       answering circuitry 22; relay 90
      sequence detecting means to                 means to said phone line in             and integrated circuits including a
      said phone line in response                 response to a predetermined             portion of DTMF decoder 20,
      to a predetermined number                   number of ring tones received on        counter component 70, inverter
      of ring tones received on said              said phone line.                        buffers 72, 74, RC filter 76, 78,
      phone line.                                                                         switch 86, buffer 88
                                                    Claim 35
        Claim 35 Language                                Function                            Corresponding Structure
35.   A control apparatus in
      accordance with claim 5,
      further including
 C.   switching means responsive                  To respond to said control signal       a portion of instrument controllers
      to said control signal                      for controlling a device.               26; relay 168
             for controlling a device;
             and
 D.   feedback means coupled to                   To couple to said switching means.      feedback circuitry 30 and a portion
      said switching means                                                                of answering circuitry 22; relay 90
                                                                                          and integrated circuits including
                                                                                          buffer 88; exclusive-OR gate 95,
             for producing a verifying            To produce a verifying signal in        opto-coupler or opto-isolator 174,
             signal in response to the            response to the changing of said        Schmitt trigger 176, RC filter 178,
             changing of said device              device from one operating state to      180, MMV 182
             from one operating state             another.
             to another;



*1020
           Claim 35 Language                             Function                            Corresponding Structure
wherein said feedback means
includes
  D(1).  gate means                                                                       a portion of answering circuitry 22;
                                                                                          relay 90 and integrated circuit
             coupled to answering                 To couple to answering circuit          including exclusive OR gate 95
             circuit means and                    means.
             responsive to said                   To respond to said verifying signal
             verifying signal for                 for producing an audible verification
             producing an audible                 signal on said phone line.
             verification signal on said
             phone line.
(3) Claims that depend on Claim 10:
    45, 46, and 47.
                                                        Claim 45
           Claim 45 Language                                Function                         Corresponding Structure
  45.    A control apparatus in
         accordance with claim 10,
         further including
         decoupling means                                                                 answering circuitry 22; relay 90
                                                                                          and integrated circuits including a
             responsive to a remotely             To respond to a remotely located        portion of DTMF decoder 20,
             located transmitter going            transmitter going off the telephone     counter 70, buffer 72, AND gate
             off the telephone line               line.                                   80, OR gate 85, switch 86, buffer
                                                                                          88
             for disconnecting the                To disconnect the control apparatus
             control apparatus from               from the telephone line.
             the telephone line.
                                                     Claim 46
                                                                                           Structure Described in the
           Claim 46 Language                            Function                                   Specification
  46.    A control apparatus in
         accordance with claim 10,
         further including
         means for coupling said                  To couple said sequence detecting       answering circuitry 22; relay 90
         sequence detecting means to              means to said phone line in             and integrated circuits including a
         said phone line in response              response to a predetermined             portion of DTMF decoder 20,
         to a predetermined number                number of ring tones received on        counter component 70, inverter
         of ring tones received on said           said phone line.                        buffers 72, 74, RC filter 76, 78,
         phone line.                                                                      switch 86, buffer 88
                                                    Claim 47
           Claim 47 Language                            Function                            Corresponding Structure
  47.    A control apparatus in
         accordance with claim 10,
         further including
   C.    access limiting means                                                            break-in prevention system 25;
                                                                                          relay 90 and integrated circuits
             coupled with said                    To couple with said detecting           including AND gate 55, OR gate
             detecting means,                     means.                                  85, counter 70, buffer 88, exclusive
                                                                                          OR gate 95, AND gates 100, 102,
             for preventing production            To prevent production of said           104, 108, 112, 116, 118, 126, flip-flops
             of said sequence detection           sequence detection signal until an      106, 110, 114, 122, OR
             signal until an access               access sequence comprising a            gate 120, counter component 124,
             sequence comprising                  further predetermined sequence of       inverter 125
                                                  predetermined tone signals is first
             a further predetermined              received on said phone line.
             sequence of



*1021
           Claim 47 Language                              Function                          Corresponding Structure
             predetermined tone signals
             is first received on said
             phone line;
wherein said access limiting means
includes
  C(1).  access limiting gate means                                                       a portion of decoding and control
                                                                                          logic 24; integrated circuit
             coupled with said                    To couple with said detecting              including AND gate 55
             detecting means                      means.
             for normally preventing              To normally prevent response
             response thereof to said             thereof to said tone signals.
             tone signals, and
  C(2).  counter means                                                                    a portion of break-in prevention
                                                                                          system 25; integrated circuit
             coupled to said access               To couple to said access limiting       including flip-flops 106, 110, 114,
             limiting gate means and              gate means.                             AND gates 104, 102, 100, 105,
                                                                                          112, and 118
             responsive to said tone              To respond to said tone signals.
             signals
             for causing said access              To cause said access limiting gate
             limiting gate means to               means to enable operation of said
             enable operation of said             detecting means following a
             detecting means following            predetermined number of tone
             a predetermined number               signals received thereby.
             of tone signals received
             thereby.
(4) Claims that depend on Claim 59:
    60, 62, 63, 64, and 66.
                                                     Claim 60
           Claim 60 Language                              Function                           Corresponding Structure
  60.    A control apparatus in                   See Claim 59.
         accordance with claim 59
wherein said detecting means
comprises
  A(1).  integrated circuit tone                                                          integrated circuit including DTMF
         decoding means                                                                   decoder 20
             responsive to said DTMF              To respond to said DTMF tone
             tone signals                         signals.
             for producing digitally              To produce digitally encoded
             encoded signals                      signals corresponding in a
             corresponding in a                   predetermined fashion to said
             predetermined fashion to             DTMF tone signals.
             said DTMF tone signals;
             and
  A(2).  integrated circuit digital                                                       a portion of decoding and control
         decoding means                                                                   logic 24; integrated circuits
                                                                                          including AND gates 48, 50, 52,
             responsive to                        To respond to predetermined ones        60, 62, flip-flops 56, 58
             predetermined ones of                of said digitally encoded signals
             said digitally encoded               occurring in a predetermined
             signals occurring in a               sequence.
             predetermined sequence
                                                  To produce said corresponding
             for producing said                   sequence detection signal.
             corresponding sequence
             detection signal.



*1022
                                                     Claim 62
           Claim 62 Language                             Function                           Corresponding Structure
  62.    A control apparatus in                   See Claim 59.
         accordance with claim 59 and
         further including
         integrated circuit                                                               answering circuitry 22; relay 90
         decoupling means                                                                 and integrated circuits including a
                                                                                          portion of DTMF decoder 20,
             responsive to a remotely             To respond to a remotely located        counter 70, buffer 72, AND gate
             located transmitter going            transmitter going off the telephone     80, OR gate 85, switch 86, buffer
             off the telephone line               line.                                   88
             for disconnecting the                To disconnect the control apparatus
             control apparatus from               from the telephone line.
             the telephone line.
                                                     Claim 63
                                                                                            Structure Described in the
           Claim 63 Language                              Function                                Specification
  63.    A control apparatus in
         accordance with claim 59,
         and further including
         integrated circuit means                 To couple said sequence detecting       answering circuitry 22; relay 90
         for coupling said sequence               means to said phone line in             and integrated circuits including
         detecting means to said                  response to a predetermined             a portion of DTMF decoder 20,
         phone line in response to a              number of ring tones received on        counter component 70, inverter
         predetermined number of                  said phone line.                        buffers 72, 74, RC filter 76, 78,
         ring tones received on said                                                      switch 86, buffer 88
         phone line.
                                                     Claim 64
         Claim 64 Language                              Function                           Corresponding Structure
  64.    A control apparatus in                   See Claim 59
         accordance with claim 59,
         further including
   C.    integrated circuit access                                                        break-in prevention system 25;
         limiting means                                                                   relay 90 and integrated circuits
                                                                                          including AND gate 55, OR gate
             coupled with said                    To couple with said detecting           85, counter 70, buffer 88, exclusive
             detecting means,                     means.                                  OR gate 95, AND gates 100, 102,
                                                                                          104, 108, 112, 116, 118, 126, flip-flops
                                                                                          106, 110, 114, 122, OR gate
             for preventing production            To prevent production of said           120, counter component 124,
             of said sequence                     sequence detection signal until an      inverter 125
             detection signal                     access sequence comprising a
                                                  further predetermined sequence of
             until an access sequence             predetermined DTMF tone signals
             comprising                           is first received on said phone line.
             a further predetermined
             sequence of
             predetermined DTMF
             tone signals is first
             received on said phone
             line;
wherein said access limiting means
includes
  C(1).  integrated circuit access                                                        a portion of decoding and control
         limiting gate means                                                              logic 24; integrated circuit
                                                                                          including AND gate 55



*1023
           Claim 64 Language                        Function                                 Corresponding Structure
             coupled with said                    To couple with said detecting
             detecting means                      means.
             for normally preventing              To normally prevent response
             response thereof to said             thereof to said DTMF tone signals.
             DTMF tone signals, and
 C(2).   integrated circuit counter                                                       a portion of break-in prevention
         means                                                                            system 25; integrated circuit
                                                                                          including flip-flops 106, 110, 114,
             coupled to said access               To couple to said access limiting       AND gates 104, 102, 100, 105,
             limiting gate means and              gate means and be responsive to         112, and 118
             responsive to said DTMF              said DTMF tone signals.
             tone signals
             for causing said access              To cause said access limiting gate
             limiting gate means to               means to enable operation of said
             enable operation of said             detecting means following a
             detecting means following            predetermined number of DTMF
             a predetermined number               tone signals received thereby.
             of DTMF tone signals
             received thereby.
                                                    Claim 66
           Claim 66 Language                          Function                               Corresponding Structure
  66.    A control apparatus in
         accordance with claim 59,
         further including
   C.    integrated circuit                       To respond to said control signal.      a portion of instrument controllers
         switching means                                                                  26; relay 168
         responsive to said control
         signal
             for controlling said                 To control said device.
             device; and
   D.    integrated circuit                       To couple to said switching means.      feedback circuitry 30 and a portion
         feedback means coupled to                                                        of answering circuitry 22; relay 90
         said switching means                                                             and integrated circuits including
                                                                                          buffer 88, exclusive-OR gate 95,
             for producing a verifying            To produce a verifying signal in        opto-coupler or opto-isolator 174,
             signal in response to the            response to the changing of said        Schmitt trigger 176, RC filter 178,
             changing of said device              device from one operating state to      180, MMV 182
             from one operating state             another.
             to another;
wherein said feedback means
includes
  D(1).  integrated circuit gate                                                          a portion of answering circuitry 22;
         means                                                                            relay 90 and integrated circuit
                                                                                          including exclusive OR gate 95
             coupled to integrated                To couple to integrated circuit
             circuit answering circuit            answering circuit means.
             means and
             responsive to said                   To respond to said verifying signal
             verifying signal for                 for producing an audible
             producing an audible                 verification signal on said phone
             verification signal on said          line.
             phone line.
(5) Claims that depend on Claim 79:
    84, 85, and 87.



*1024
                                                     Claim 84
           Claim 84 Language                             Function                           Corresponding Structure
  84.    A control apparatus in              See Claim 79
         accordance with claim 79,
         further including
         integrated circuit                                                               answering circuitry 22; relay 90
         decoupling means                                                                 and integrated circuits including a
                                                                                          portion of DTMF decoder 20,
             responsive to a remotely             To respond to a remotely located        counter 70, buffer 72, AND gate
             located transmitter going            transmitter going off the telephone     80, OR gate 85, switch 86, buffer
             off the telephone line               line.                                   88
             for disconnecting the                To disconnect the control apparatus
             control apparatus from               from the telephone line.
             the telephone line.
                                                     Claim 85
             Claim 85 Language                           Function                           Corresponding Structure
  85.    A control apparatus in              See Claim 79.
         accordance with claim 79,
         further including
         integrated circuit means                 To couple said sequence detecting       answering circuitry 22; relay 90
         for coupling said sequence               means to said phone line in             and integrated circuits including a
         detecting means to said                  response to a predetermined             portion of DTMF decoder 20,
         phone line in response to a              number of ring tones received on        counter component 70, inverter
         predetermined number of                  said phone line.                        buffers 72, 74, RC filter 76, 78,
         ring tones received on said                                                      switch 86, buffer 88
         phone line.
                                                    Claim 87
           Claim 87 Language                            Function                             Corresponding Structure
  87.    A control apparatus in
         accordance with claim 79,
         further including
   C.    integrated circuit                       To respond to said control signal.      a portion of instrument controllers
         switching means                                                                  26; relay 168
         responsive to said control
         signal
             for controlling a device;
             and
   D.    integrated circuit                       To couple to said switching means.      feedback circuitry 30 and a portion
         feedback means coupled to                                                        of answering circuitry 22; relay 90
         said switching means                                                             and integrated circuits including
                                                                                          buffer 88, exclusive-OR gate 95,
             for producing a verifying            To produce a verifying signal in        opto-coupler or opto-isolator 174,
             signal in response to the            response to the changing of said        Schmitt trigger 176, RC filter 178,
             changing of said device              device from one operating state to      180, MMV 182
             from one operating state             another.
             to another;
wherein said feedback means
includes
  D(1).  integrated circuit gate                                                          answering circuitry 22; relay 90
         means                                                                 and integrated circuit including
                                                                                          exclusive OR gate 95, a portion of
             coupled to integrated                To couple to integrated circuit         DTMF decoder 20; counter
             circuit answering circuit            answering circuit means.                component 70, inverter buffers 72,
             means and                                                                    74, RC filter 76, 78, RC time delay
                                                                                          circuit 82, 84, OR gate 85, switch
             responsive to said                   To respond to said verifying signal     86, buffer 88, resistor 92
             verifying signal for                 for producing an audible verification
             producing an audible                 signal on said phone
             verification signal on said          line.



*1025
             phone line.
(6) Claims that depend on Claim 97:
    99, 100, and 101.
                                                     Claim 99
            Claim 99 Language                           Function                             Corresponding Structure
   99.   A control apparatus in
         accordance with claim 97,
         further including
         integrated circuit                                                               answering circuitry 22; relay 90
         decoupling means                                                                 and integrated circuits including a
                                                                                          portion of DTMF decoder 20,
             responsive to a remotely             To respond to a remotely located        counter 70, buffer 72, AND gate
             located transmitter going            transmitter going off the telephone     80, OR gate 85, switch 86, buffer
             off the telephone line               line.                                   88
             for disconnecting the                To disconnect the control apparatus
             control apparatus from the           from the telephone line.
             telephone line.
                                                     Claim 100
          Claim 100 Language                             Function                            Corresponding Structure
  100.   A control apparatus in
         accordance with claim 97,
         further including
         integrated circuit means                 To couple said sequence detecting          answering circuitry 22; relay 90
         for coupling said sequence               means to said phone line in                and integrated circuits including a
         detecting means to said                  response to a predetermined                portion of DTMF decoder 20,
         phone line in response to a              number of ring DTMF tones                  counter component 70, inverter
         predetermined number of                  received on said phone line.               buffers 72, 74, RC filter 76, 78,
         ring DTMF tones received                                                       switch 86, buffer 88
         on said phone line.
                                                      Claim 101
          Claim 101 Language                              Function                           Corresponding Structure
  101.   A control apparatus in
         accordance with claim 97,
         further including
    C.   integrated circuit access                                                        break-in prevention system 25;
         limiting means                                                                   relay 90 and integrated circuits
                                                                                          including AND gate 55, OR gate
             coupled with said                    To couple with said detecting           85, counter 70, buffer 88, exclusive
             detecting means,                     means.                                  OR gate 95, AND gates 100, 102,
                                                                                          104, 108, 112, 116, 118, 126, flip-flops
             for preventing production            To prevent production of said           106, 110, 114, 122, OR gate
             of said sequence detection           sequence detection signal until an      120, counter component 124,
             signal until an access               access sequence comprising a            inverter 125
             sequence comprising                  further predetermined sequence of
                                                  predetermined DTMF tone signals
             a further predetermined              is first received on said phone line.
             sequence of
             predetermined DTMF tone
             signals is first received on
             said phone line;
wherein said access limiting means
includes
  C(1).  integrated circuit access                                                        a portion of decoding and control
         limiting gate means                                                              logic 24; integrated circuit
                                                                                          including AND gate 55
             coupled with said                    To couple with said detecting



*1026
             detecting means                      means.
             for normally preventing
             response thereof to said             To normally prevent response
             DTMF tone signals, and               thereof to said DTMF tone signals.
  C(2).  integrated circuit counter                                                       a portion of break-in prevention
         means                                                                 system 25; integrated circuit
                                                                                          including flip-flops 106, 110, 114,
             coupled to said access               To couple to said access limiting       AND gates 104, 102, 100, 105,
             limiting gate means and              gate means.                             112, and 118
             responsive to said DTMF              To respond to said DTMF tone
             tone signals                         signals.
             for causing said access              To cause said access limiting gate
             limiting gate means to               means to enable operation of said
             enable operation of said             detecting means following a
             detecting means following            predetermined number of DTMF
             a predetermined number               tone signals received thereby.
             of DTMF tone signals
             received thereby.


V. Conclusion
The purpose of the Markman hearing and this subsequent order is to construe the claims placed in issue and more specifically the terms highlighted by the parties. This being done, the parties may proceed accordingly with the underlying infringement suit.